IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JASON C. JARRELL,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3896

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 21, 2017.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Mark V. Murray, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant, convicted of traveling to meet a minor and unlawful use of a

computer service, was successful before the trial court in arguing the dual
convictions violated his right to double jeopardy protection. The trial court struck

the unlawful use conviction and sentence, but rejected his assertion that he should

be resentenced pursuant to a revised scoresheet which, upon vacation of the

unlawful use offense, cut in half his lowest permissible prison sentence. The state

has filed an answer brief in this Court in which it concedes that the trial court

should consider a revised scoresheet when making its sentencing decision. We

therefore reverse and remand for preparation of a revised scoresheet for the trial

court to consider upon resentencing. See Lashley v. State, 194 So. 3d 1084 (Fla.

1st DCA 2016); Hamilton v. State, 163 So. 3d 1277 (Fla. 1st DCA 2015) (both

remanding for resentencing following revision of the scoresheets).

      REVERSED AND REMANDED.

ROWE, MAKAR, and JAY, JJ., CONCUR.




                                         2